
	
		I
		112th CONGRESS
		2d Session
		H. R. 4337
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Reed (for himself
			 and Ms. Hochul) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To limit the authority of the Administrator of the
		  Environmental Protection Agency to implement certain actions related to
		  Chesapeake Bay watershed total maximum daily loads, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chesapeake Bay State and Local Backstop Limitation Act of
			 2012.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Chesapeake Bay
			 StateThe term Chesapeake Bay State means any one of
			 the States of Delaware, Maryland, New York, Pennsylvania, Virginia, or West
			 Virginia, or the District of Columbia.
			(3)2010 Chesapeake
			 Bay TMDLThe term 2010 Chesapeake Bay TMDL means the
			 total maximum daily load for nitrogen, phosphorus, and sediment for the
			 Chesapeake Bay and its tidal tributaries established by the Administrator on
			 December 29, 2010, and noticed at 76 Fed. Reg. 549 (January 5, 2011).
			3.Limitations on
			 Administrator regarding certain actions in the Chesapeake Bay
			 watershed
			(a)Existing
			 permitsIn the case of a point source in the Chesapeake Bay
			 watershed for which the Administrator (or a State) has issued a permit under
			 section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) before
			 the date of enactment of this Act, the Administrator may not modify the permit
			 to require additional reductions in discharges of nitrogen, phosphorus, or
			 sediment.
			(b)New permits and
			 permit renewalsIn the case
			 of a point source in the Chesapeake Bay watershed for which the Administrator
			 requires a permit to be issued or renewed under section 402 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1342) on or after the date of enactment
			 of this Act, the Administrator, for purposes of compensating for any lack of
			 progress in the State toward meeting the water quality goals established for
			 the State in the 2010 Chesapeake Bay TMDL, may not require under such permit
			 lower levels of discharges of nitrogen, phosphorus, and sediment from such
			 point source than would otherwise be required if sufficient progress toward
			 meeting such goals was being made.
			(c)Stormwater
				(1)Industrial
			 activityFor purposes of
			 application in the Chesapeake Bay watershed, the Administrator may not revise
			 the definition of storm water discharge associated with industrial
			 activity contained in section 122.26 of title 40, Code of Federal
			 Regulations, as in effect on the date of enactment of this Act.
				(2)Limitation on
			 new permitsThe Administrator
			 may not require a permit under section 402(p)(2)(E) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1342(p)(2)(E)) for a discharge of stormwater
			 in the Chesapeake Bay watershed, from a municipal separate storm sewer system
			 or associated with an industrial activity, for which a permit has not been
			 issued under section 402(p) of such Act (33 U.S.C. 1342(p)) before the date of
			 enactment of this Act.
				(d)Animal feeding
			 operationsFor purposes of
			 application in the Chesapeake Bay watershed, the Administrator may not revise
			 the definition of concentrated animal feeding operation
			 contained in section 122.23 of title 40, Code of Federal Regulations, as in
			 effect on the date of enactment of this Act.
			(e)2010 Chesapeake
			 Bay TMDLBefore the date on
			 which all of the nitrogen, phosphorus, and sediment total maximum daily loads
			 established in the 2010 Chesapeake Bay TMDL are met, the Administrator may
			 not—
				(1)revise the 2010
			 Chesapeake Bay TMDL—
					(A)to establish more specific or finer scale
			 wasteload or load allocations, including for nonpoint sources or any individual
			 point source; or
					(B)to require additional reductions in
			 loadings from point sources, including through reallocating additional load
			 reductions of nitrogen, phosphorus, or sediment from nonpoint sources to point
			 sources; or
					(2)issue or enforce any regulations regarding
			 nitrogen, phosphorus, or sediment for any navigable waters within the
			 Chesapeake Bay watershed in a Chesapeake Bay State, other than the 2010
			 Chesapeake Bay TMDL, unless the chief executive of the State submits to the
			 Administrator a statement of approval of the regulation.
				4.Treatment of
			 grantsThe Administrator or
			 the Secretary of Agriculture may not condition, withhold, or redirect any grant
			 related to water quality in a Chesapeake Bay State under the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.) or the Food Security Act of 1985
			 (16 U.S.C. 3801 et seq.), respectively, because the Chesapeake Bay State does
			 not meet the water quality goals established for the State in the 2010
			 Chesapeake Bay TMDL, unless—
			(1)the Administrator
			 or the Secretary, as applicable, has offered technical assistance to the State
			 to assist the State in meeting such water quality goals; and
			(2)after allowing for
			 sufficient time for the State to benefit from such technical assistance, the
			 State has failed to show reasonable progress toward achieving such water
			 quality goals, as determined by the Administrator or the Secretary, as
			 applicable.
			
